Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162600                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162600
                                                                    COA: 351570
                                                                    Muskegon CC: 19-000140-FC
  PAUL THOMAS GABRIEL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        BERNSTEIN, J. (concurring).

         I concur with the majority’s decision to deny leave in this case because nothing in
  the Court of Appeals opinion seems to suggest that the Muskegon County Prosecutor’s
  Office may not take actions such as adding conflict walls or assigning the case to a new
  assistant prosecuting attorney to protect against any potential conflicts that may arise
  throughout the prosecution of this case if the Muskegon County Prosecutor finds validity
  in defendant’s concerns.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2021
           a0622
                                                                               Clerk